Cast 2:19-cv-08348-JFW-AFM Document 13 Filed 11/06/19 Page1lof4 Page ID #:51

1 |] Ronald Appel, Esq. SBN 132023
APPEL & APPEL

2522 Chambers Road

Tustin, CA 92780

(714) 573-4090
attorneyrappel@gmail.com

- Ww WN

Ns

Attorneys for Defendants

UNITED STATES DISTRICT COURT

\o Co ~— oO

CENTRAL DISTRICT OF CALIFORNIA
10
11 |} CARMEN JOHN PERRI, an individual, ) CASE NO.: 2:19-cv-08348 - JFW (AFMx)
12 Plaintiff, ANSWER TO COMPLAINT
13 |] vs.

14 || GUST KATSIVALIS, an individual: FARA
GIANNETAKIS, an individual; and DOES 1-10,
15 || inclusive,

16 Defendants.
17

Nee Nee Nee ee ee Ne Se ee’ Ne ee ee Se”

 

18 Defendants Gust Katsivalis and Fara Giannetakis (Defendants), for themselves only, answer as
19 |) follows:

20 1, Defendants are unaware of the facts alleged and as such denies the allegations.

21
2a

Defendants admit the allegations.
Defendants admit the allegations.
pa
24
25
26
27
28

Defendants admit the allegations.
Defendants admit the allegations.
Defendants are unaware of the facts alleged and as such denies the allegations.
Defendants admit the allegations.

Defendants admit the allegations.

om ND Hw RF WwW DW

Defendants admit the allegations

-l.
Answer to Complaint

 

 
 

Casf 2:19-cv-08348-JFW-AFM Document 13 Filed 11/06/19 Page 2of4 Page ID #:52
1 10. Defendants deny the allegations.
2 11. Defendants admit the allegations.
3 12. Defendants admit the allegations.
4 13. Defendants deny the allegations.
5 14. Defendants deny the allegations.
6 15. Defendants deny the allegations.
7 16. Defendants deny the allegations.
8 17. Defendants deny the allegations.
9 18. Defendants deny the allegations.
10 19. Defendants deny the allegations.
11 20. | Defendants deny the allegations.
12 21. Defendants deny the allegations.
13 22. Defendants deny the allegations.
14 23. Defendants deny the allegations.
15 24. Defendants deny the allegations.
16 25. Defendants deny the allegations.
17 26. Defendants deny the allegations.
18 27. Defendants deny the allegations.
19 28. Defendants reincorporate their prior responses.
20 29. Defendants deny the allegations.
21 30. Defendants deny the allegations.
22 31. | Defendants deny the allegations.
23 32. Defendants deny the allegations.
24 33. Defendants deny the allegations.
25 34. | Defendants reincorporate their prior responses.
26 35. Defendants deny the allegations.
27 | ///
28 | ///
-2-
Answer to Complaint

 

 
Cas 2:19-cv-08348-JFW-AFM Document 13 Filed 11/06/19 Page 30f4 Page ID #:53

—

36. Defendants deny the allegations.

37. Defendants deny the allegations.
APPEL & APPEL) ‘\

DATED: November 6, 2019 By:

 

Ronald Appel, Esq// 7 |
Attorneys for’ Defendants

So me NY Dn A FSF WY WN

NO NO NO NO NO NO NO NO NO Ree ole
oN Dn Wn FF Ww Ne FKF§ DTD OO OH NI DBO WH BP WO HPO KF OO

4.
Answer to Complaint

 

 
Case 2:19-cv-08348-JFW-AFM Document 13 Filed 11/06/19 Page 4of4 Page ID #:54

PROOF OF SERVICE

STATE OF CALIFORNIA
COUNTY OF ORANGE

I am employed in the County of Orange, State of California. | am over the age of 18 and not a party to the within

action. My business address is 2522 Chambers Road, Tustin, California 92780

On November 6, 2019, I served the foregoing document described as: Answer by the method checked below, on

all interested parties and/or their counsel in this action, as follows:

Joseph R. Manning, Jr.
MANNING LAW, APC

20062 S.W. Birch Street, Suite 200
Newport Beach, CA 92660

X

  

(BY MAIL) By placing the document in a sealed envelope, postage prepaid. I am “readily familiar” with the
firm’s practice of collecting and processing correspondence for mailing. Under that practice, it would be deposited
with the U.S. postal service on that same day with the postage thereon fully prepaid at Tustin, California in the
ordinary course of business, I am aware that on motion of the party served, service is presumed invalid if the
postal cancellation date or postage meter date is more than one day after the date hereof.

(BY PERSONAL SERVICE) I delivered such envelope by hand to the office of the addressee(s).

(BY FAX SERVICE) On this date, I faxed the foregoing document to the recipient at the fax number listed for the
recipient and can provide proof of faxing.

(BY EMAIL SERVICE) On this date, I emailed the foregoing document to the recipient at the email address
provided by the recipient and can provide proof of emailing.

(BY EFILING SERVICE) On this date, I efiled the foregoing document with instruction to One Legal to provide
service on the recipient by email. I can provide proof of service of the emailing provided by One Legal.

(STATE) I declare under penalty of perjury under the laws of the State of California that the above is true and
correct.

(FEDERAL) I declare that | am employed in the office of a member of the bar of this Court at whose direction

this service was made.

Ly

nald Appel, Es

 
